Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-15, 18-19, and 21-23 are pending as of the response and amendments filed on 2/28/22. Claims 1-2, 16-17, and 20 have been canceled. Claims 3-15 are currently withdrawn from examination due to the restriction requirement.
The 103 rejection over Mock-Cho is withdrawn in view of the amendments.
The objection to claim 20 is withdrawn in view of the amendments.
Claims 18-19 and 21-23 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Chan on 4/19/22.
Please amend the claims accordingly:
Delete withdrawn claims 3-15. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating somnipathy comprising administering a composition comprising phloroglucinol and an agonist at the benzodiazepine binding site of the GABAA receptor, and suppressing tolerance or alleviating side effects of an agonist at the benzodiazepine binding site of the GABAA receptor comprising administering phloroglucinol, wherein the agonist at the benzodiazepine binding site of the GABAA receptor is also previously administered or coadministered with phloroglucinol, is not taught or suggested by the prior art. Mock-Cho, KR 1020120079003, of previous record, represents the most relevant prior art. Mock-Cho teaches administering phloroglucinol as an active agent for treating insomnia, and that phloroglucinol is free of the side effects associated with other insomnia treating medications, such as diazepam and zolpidem, however, Mock-Cho doesn’t teach or suggest administering phloroglucinol to a subject previously administered, at a daily dose of 2-10 mg., an agonist at the benzodiazepine binding site of the GABAA receptor, or co-administering an agonist at the benzodiazepine binding site of the GABAA receptor with phloroglucinol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18-19 and 21-23 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627